DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-13, 16 and 36-41 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, directed to a composition, and the species:

    PNG
    media_image1.png
    160
    843
    media_image1.png
    Greyscale
 in the reply filed on 02/09/2021 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-13, 16 and 36-41 are under current examination.

Claim Objections
Claim 41 is objected to because of missing period at the end of the claim.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13, 16 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-13, 16 and 36-41 are indefinite as claims 1, 2, 10 recite “extract enriched in”, without providing any amount for enriched component and therefore indefinite.
Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). The instant claims are directed to a cranberry extract enriched---”. The extract is described as “an enriched cranberry extract”, however, given the broadness of what can be considered an extract this does not limit the claims very much, since virtually all extracts from cranberries will be enriched in components, such as polyphenols, terpenes etc. to some extent. For example, a simple preparation of dried cranberries would be enriched in polyphenols, in that water has been removed leaving the phytochemicals such as polyphenols in the remaining extract. Furthermore, a recitation of the intended use of the claimed invention (i.e., for treating a bacterial infection) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Similarly, the mechanism of action of a composition is deemed a functional property of the composition and is intrinsic to the components of the claimed composition. For example: the method by which the combination of cranberry extract and antibiotic exerts is antibacterial effects.  
Thus the BRI of the claimed composition is any combination of a cranberry extract.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-13, 16, 36-41 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tufenkji (US 20180360898 A1) as evidenced by Hotchkiss (US 20130316025 A1).
Tufenkji discloses a composition in powder, liquid etc. forms comprising an antibiotic with an example of ampicillin and a cranberry juice extract (having terpenes, flavanols, polyphenols etc.) from Vaccinium macrocarpan in inhibiting proliferation of bacteria, preventing biofilm formation, treating bacterial infection (abstract; Figure 2; 0005-0021; 0028-0046 and claims). Although Tufenkji is silent about pectinase treatment in making cranberry juice extract, the examiner notes as evidenced by Hotchkiss, cranberry juice making requires pectinase treatment (see paragraph 0005). 
With regard to particular component (elected species) of cranberry, such as 6, 7-dihydromonotropein or poly-galacturonic acid of claim 41, with structural features, such as double bonds etc.-Since the cited prior art teaches extract from the same species Vaccinium macrocarpan, the extract is expected to be enriched (see BRI and 112 rejection as set forth above) in same components.  Thus the cited prior art reads on all limitations of the instant claims.
With regard to the limitation “extract enriched through a purification ---chromatography” Since the cited prior art teaches same extract as in the instant claims, the process steps leading to making same extract of the cited prior art carries no patentable weight. Although the instant claim 13 is a product-by-process claim, the case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Thus the cited prior art reads on the composition of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-13, 16, 36-41, these claims are anticipated. 

Claims 1-5, 10-13, 16, 36-41 and elected species are rejected under 35 U.S.C. 102(a)(1)  and 102 (a)(2) as being anticipated by Hotchkiss(US 20130316025 A1).
Hotchkiss discloses a composition in liquid etc. forms comprising cranberry extract from pectinase-treated Vaccinium macrocarpan, purified using chromatography with same xyloglucanoligosaccharides as in the instant claims in inhibiting or reducing bacteria (entire patent application, especially abstract; 0011-0063 and figures 1-3). See paragraph 0042 for composition before separation of A1 fraction enriched with pectin- oligosaccharides (comprising other enriched components of cranberry including pectin oligosaccharides xyloglucanoligosaccharides and see BRI) and A6 fraction enriched in xyloglucanoligosaccharides (comprising other enriched components of cranberry including pectin oligosaccharides and 6, 7-dihydromonotropein see BRI).
With regard to particular component (elected species) of cranberry, such as 6, 7-dihydromonotropein, with structural features, such as double bonds etc.- -Since the cited prior art teaches extract from the same species Vaccinium macrocarpan using pectinase treatment, the extract comprising fractions A1 and A6 is expected to be enriched (see BRI and 112 rejection as set forth above) in same components.  Thus the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-5, 10-13, 16, 36-41, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tufenkji (US 20180360898 A1) and Hotchkiss (US 20130316025 A1) in combination. 
Determining the scope and contents of the prior art.
Tufenkji discloses a composition in powder, liquid etc. forms comprising an antibiotic with an example of ampicillin and a cranberry juice extract (having terpenes, flavanols, polyphenols etc.) from Vaccinium macrocarpan in inhibiting proliferation of bacteria, preventing biofilm formation, treating bacterial infection (abstract; Figure 2; 0005-0021; 0028-0046 and claims). Although Tufenkji is silent about pectinase treatment in making cranberry juice extract, the examiner notes as evidenced by Hotchkiss, cranberry juice making requires pectinase treatment (see paragraph 0005). 
With regard to particular component (elected species) of cranberry, such as 6, 7-dihydromonotropein or poly-galacturonic acid of claim 41, with structural features, such double bonds etc.-Since the cited prior art teaches extract from the same species Vaccinium macrocarpan, the extract is expected to be enriched (see BRI and 112 rejection as set forth above) in same components.  Thus the cited prior art reads on all limitations of the instant claims.
With regard to the limitation “extract enriched through a purification ---chromatography” Since the cited prior art teaches same extract as in the instant claims, the process steps leading to making same extract of the cited prior art carries no patentable weight. Although the instant claim 13 is a product-by-process claim, the case law has established that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  
Hotchkiss discloses a composition in liquid etc. forms comprising cranberry extract from pectinase-treated Vaccinium macrocarpan, purified using chromatography with same xyloglucanoligosaccharides as in the instant claims in inhibiting or reducing bacteria (entire patent application, especially abstract; 0011-0063 and figures 1-3). See paragraph 0042 for composition before separation of A1 fraction enriched with pectin- oligosaccharides (comprising other enriched components of cranberry including pectin oligosaccharides xyloglucanoligosaccharides and see BRI) and A6 fraction enriched in xyloglucanoligosaccharides (comprising other enriched components of cranberry including pectin oligosaccharides and 6, 7-dihydromonotropein see BRI).
With regard to particular component (elected species) of cranberry, such as 6, 7-dihydromonotropein, with structural features, such as double bonds etc.- -Since the cited prior art teaches extract from the same species Vaccinium macrocarpan using pectinase treatment, the extract comprising fractions A1 and A6 is expected to be enriched (see BRI and 112 rejection as set forth above) in same components.  Thus the cited prior art reads on all limitations of the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Tufenkji discloses applicants’ composition comprising cranberry extract and antibiotic ampicillin in inhibiting bacterial growth, but fails to teach purification process using chromatography.
Hotchkiss discloses applicants’ composition comprising cranberry extract in inhibiting bacterial growth, but fails to teach composition with antibiotic ampicillin.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since Tufenkji discloses applicants’ composition comprising cranberry extract and antibiotic ampicillin in inhibiting bacterial growth and Hotchkiss discloses composition comprising cranberry extract purified using chromatography in inhibiting bacterial growth, it would have been prima facie obvious to a person of ordinary skill in the art that cranberry extract may be further purified using chromatography as taught by Hotchkiss and the extract may be combined with antibiotic, such as ampicillin as taught by Tufenkji to inhibit bacterial growth. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Tufenkji discloses applicants’ composition comprising cranberry extract and antibiotic ampicillin in inhibiting bacterial growth and Hotchkiss discloses composition comprising cranberry extract purified using chromatography in inhibiting bacterial growth. So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the purified cranberry extract may be combined with antibiotic and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623